Case 7:19-cr-02434-Document 1 Filed on.11/18/19 in TXSD. Page 1 of 2

~ AOYI 1 ev. 08/09) Criminal 1 Complaint

UNITED STATES DISTRICT Court |

- forthe —
Souther District of Texas

 

United States of America | » . a
Alma HERNANDEZ: 2 ee
. YOB: 1964. Citizenship: United States | 7 Case No. M- 14-2824 -M.
: \ ) . - .
—_— )
. Defendant(s) .
CRIMINAL COMPLAINT 7

I, the complainant i in this case, state that the following i is true to the best of my knowledge and belief.

 

 

On or about the date(s) of November 17,2019 - in the county of Hidalgo a in the
-Southern/ - ‘Districtof Texas “, > the defendant(s) violated: a ro ,
Code Section co knowingly’ and intotionaly poe 58 wit sere vt {0 distribute a contiolled -
21 U.S.C. § 841 “ substance
21 U.S.C. § 952 oe oo knowingly and intentionally import with the intent to distribuet a ,contiblied
Do — : substance. . .

- This criminal complaint is based on these facts:

~ _ SEE ATTACHMENT "A"

oo Continued on the attached sheet.

 

 

Jaris Jones , HSI Special Agent
Printed name and title

 
   

- Date: ne ee

i ed i my (LAK

 

 

Te’ S s signature,

_ City and state: McAllen; Texas _ ; Juan F. Alanis, United States Magistrate Judge: a

Printed name and title

oN .
Case 7: 19- -cr-02434 Document 1 Filed on 11/18/19 in TXSD Page 2 of 2.
ATTACHMENT A ,

This affidavit is intended to establish sufficient probable ¢ cause and does not set forth all of my knowledge °
about this matter.

-On November 17, 2019 at approximately 1613 hours, Alma HERNANDEZ (United States citizen)
presented herself-to the Port of Entry (POE) in Hidalgo; TX.

HERNANDEZ was asked if there was anything that she needed to declare to Customs and Border Protection
Officers (CBPO) and she advised that she had asthma medicine on her person. After asked to.retrieve the -
.. medicine, CBPO noticed that HERNANDEZ had a bulk around her waist area. When asked what the bulk
around her waist area was, she advised that it was her belt. HERNANDEZ was referred to secondary for
another search, where it was determined that she was in possession of two tubular packages found in the’
chest area between the skin and bra area, and there was one package found in the front abdomen area
between the skin and a white cloth bandage.

The packages were removed, and the substance located inside of the package was field tested and tested. .
positive for methamphetamine. °

On November 17, 2019, at approximately 1730 hours, Homeland Security Investigations (ASD Special
Agent (SA) Jaris Jones, (SA) Laron Smith and CBPO Diego Rodriguez interviewed HERNANDEZ, who
waived her Miranda Rights in writing. Miranda rights were read in English. The interview was conducted,
and HERNANDEZ stated the following in summary:

HERNANDEZ stated that she went to Reynosa to get medication. for her asthma because it was cheaper in

Mexico. While in Mexico, she was approached by an individual by the name known only as “Alex,” Alex
"asked her if she wanted to make some money and she advised him that she did. Alex advised HERNANDEZ
_ that she would have to take a package over into the McAllen, TX area and that she would have to place it
around her waist area. HERNANDEZ stated that she knew that it was illegal and wrong for smuggling the
package and that she thought that it was cocaine: HERNANDEZ stated that she had transported drugs before
in the same manner. HERNANDEZ stated that she would be paid $200 for transporting the drugs into the
United States and that she made a mistake by doing so. HERNANDEZ stated that she was in need of money
because she had not worked in over one year. .

‘Page 2 of 2
